DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  
For claim 8, the dependency of the claims seems to be a typo where the claim is currently dependent on claim 6, however claim 8 should be dependent on claim 7 similar to that of the method claim 3 which would resolve antecedent basis issues (i.e. the frame timing).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4 -  6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2018/0020462 A1; hereinafter “Xiong”).
For claim 1, Xiong teaches  receiving, from a first network node using a first radio access technology (RAT), an indication of periodic transmissions of a signal including synchronization signals from a second network node using a second RAT, wherein the indication of periodic transmissions is with respect to a system time of the first network node (see paragraph 0018; econdary radio access technology (S-RAT), a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT) and/or cross-scheduling in a same RAT with different optimizations and use/partition for different applications (e.g., a regular partition with a carrier resource (referred to as P-RAT) and an additional resource partition/region for device-to-device (D2D) or machine-type-communication (MTC) application (referred to as S-RAT)). Cross-scheduling can include when S-RAT is scheduled by P-RAT or when P-RAT is scheduled by S-RAT; see paragraph 0091; the UE acquires downlink time and frequency synchronization to a P-RAT by detecting synchronization signals. In block 1204, the UE decodes a master information block (MIB) from PBCH and SIBs. In block 1206, the UE obtains system information for access to S-RAT at least including the resource configuration in time and frequency and/or numerology, and configuration of downlink synchronization signal. In block 1208, the UE detects downlink synchronization signal in S-RAT within a search window. The search window size can be fixed or configured by higher layers (e.g., by MIB, SIB or RRC) and see paragraph 0178; wherein either cross-RAT and/or cross-RAT-TTI scheduling are defined in the case when P-RAT is scheduled by S-RAT in the downlink; UE obtains the search window from higher layers for detecting downlink synchronization signal in S-RAT and where the UE acquired downlink time and frequency synchronization to a P-RAT); and receiving, from the second network node, based on the indication of the periodic transmissions, the signal including the synchronization signals (see paragraph 0091; the UE acquires downlink time and frequency synchronization to a P-RAT by detecting synchronization signals. In block 1204, the UE decodes a master information block (MIB) from PBCH and SIBs. In block 1206, the UE obtains system information for access to S-RAT at least including the resource configuration in time and frequency and/or numerology, and configuration of downlink synchronization signal. In block 1208, the UE detects downlink synchronization signal in S-RAT within a search window. The search window size can be fixed or configured by higher layers (e.g., by MIB, SIB or RRC); UE detects the downlink synchronization signal in S-RAT within a search window).
For claim 4, Xiong teaches wherein the first RAT is Long Term Evolution (LTE) and the second RAT is a fifth generation (5G) RAT (see paragraphs 0022 – 0025; 4G LTE networks and 5G).
For claim 5, Xiong teaches wherein the first network node is an eNodeB and the second network node is a gNB (see paragraph 0022;base station can include Evolved Universal Terrestrial Radio Access Network (E-UTRAN) Node Bs (also commonly denoted as evolved Node Bs, enhanced Node Bs, eNodeBs, or eNBs) and see paragraph 0024; A next generation wireless communication system, fifth generation or 5G where it is known in the that that the base stations are gNBs).
For claim 6, Xiong teaches a transceiver; and a processor, the transceiver and the processor configured to (see paragraphs 0093 – 0095): receive, from a first network node using a first radio access technology (RAT), an indication of periodic transmissions of a signal including synchronization signals from a second network node using a second RAT, wherein the indication of periodic transmissions is with respect to a system time of the first network node (see paragraph 0018; econdary radio access technology (S-RAT), a cross radio access technology (RAT) scheduling between a primary RAT (P-RAT) and a secondary RAT (S-RAT) and/or cross-scheduling in a same RAT with different optimizations and use/partition for different applications (e.g., a regular partition with a carrier resource (referred to as P-RAT) and an additional resource partition/region for device-to-device (D2D) or machine-type-communication (MTC) application (referred to as S-RAT)). Cross-scheduling can include when S-RAT is scheduled by P-RAT or when P-RAT is scheduled by S-RAT; see paragraph 0091; the UE acquires downlink time and frequency synchronization to a P-RAT by detecting synchronization signals. In block 1204, the UE decodes a master information block (MIB) from PBCH and SIBs. In block 1206, the UE obtains system information for access to S-RAT at least including the resource configuration in time and frequency and/or numerology, and configuration of downlink synchronization signal. In block 1208, the UE detects downlink synchronization signal in S-RAT within a search window. The search window size can be fixed or configured by higher layers (e.g., by MIB, SIB or RRC) and see paragraph 0178; wherein either cross-RAT and/or cross-RAT-TTI scheduling are defined in the case when P-RAT is scheduled by S-RAT in the downlink; UE obtains the search window from higher layers for detecting downlink synchronization signal in S-RAT and where the UE acquired downlink time and frequency synchronization to a P-RAT); and receive, from the second network node, based on the indication of the periodic transmissions, the signal including the synchronization signals (see paragraph 0091; the UE acquires downlink time and frequency synchronization to a P-RAT by detecting synchronization signals. In block 1204, the UE decodes a master information block (MIB) from PBCH and SIBs. In block 1206, the UE obtains system information for access to S-RAT at least including the resource configuration in time and frequency and/or numerology, and configuration of downlink synchronization signal. In block 1208, the UE detects downlink synchronization signal in S-RAT within a search window. The search window size can be fixed or configured by higher layers (e.g., by MIB, SIB or RRC); UE detects the downlink synchronization signal in S-RAT within a search window).
For claim 9, Xiong teaches wherein the first RAT is Long Term Evolution (LTE) and the second RAT is a fifth generation (5G) RAT (see paragraphs 0022 – 0025; 4G LTE networks and 5G).
For claim 10, Xiong teaches wherein the first network node is an eNodeB and the second network node is a gNB (see paragraph 0022;base station can include Evolved Universal Terrestrial Radio Access Network (E-UTRAN) Node Bs (also commonly denoted as evolved Node Bs, enhanced Node Bs, eNodeBs, or eNBs) and see paragraph 0024; A next generation wireless communication system, fifth generation or 5G where it is known in the that that the base stations are gNBs).

Allowable Subject Matter
Claim(s) 2, 3, 7 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2017/0303219 A1), You et al. (US 2017/0238272 A1), Gubeskys et al. US 2016/00295630 A1) and Pelletier et al. (US 2014/0056243 A1) are cited to show a FRAMING, SCHEDULING, AND SYNCHRONIZATION IN WIRELESS SYSTEMS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464